PER CURIAM:
Miguel Beato appeals the denial of his motion to vacate under 28 U.S.C. § 2255. The sole question before us is whether, under the principles of Teague v. Lane, 489 U.S. 288, 109 S.Ct. 1060, 103 L.Ed.2d 334 (1989), the Supreme Court’s decision in Padilla v. Kentucky, — U.S.-, 130 S.Ct. 1473, 176 L.Ed.2d 284 (2010), is retroactively applicable on collateral review, such that Beato’s motion to vacate is timely under 28 U.S.C. § 2255(f)(3). According to Beato, the Supreme Court in Padilla established a new and “watershed” rule of criminal procedure. Teague, 489 U.S. at 311, 109 S.Ct. at 1076. Our recent decision in Figuereo-Sanchez v. United States, 678 F.3d 1203 (11th Cir.2012), forecloses this argument. See id. at 1206-09, 2012 WL 1499871, at *3-6. We therefore affirm the judgment of the district court.
AFFIRMED.